Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This office action for the 15/216825 application is in response to the communications filed January 11, 2021.
Claims 21, 22 and 27 were amended January 11, 2021. 
Claims 2-11 and 21-32 are currently pending and considered below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-4, 7, 11, 21-24, 26-30 and 32 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xia et al. (US 2011/0184245; herein referred to as Xia) in view of Amor et al. (US 6183494, herein referred to as Amor)
As per claim 3, 
Xia teaches a processor configured to be operatively coupled to a retractor and configured to execute instructions to:
determine at least one of a time length of the retractor retracting tissue during a performance of a surgical procedure on a patient, an amount of the tissue retraction, and an amount of pressure being placed on at least one of tissue and nerves as a result of the retraction, (Paragraphs [0026]-[0031] of Xia. The teaching describes determining the time that has elapsed during a surgical procedure, the distance between the first and second retractor portions, and the amount of pressure being applied to the tissue of a patient.)
determine if any one or more of the time length reaches a predetermined threshold amount of time, the amount of tissue retraction reaches a predetermined amount of tissue, and the amount of pressure reaches a Paragraph [0034] of Xia. The teaching describes that the controller determines a threshold pressure that is to be applied to a patient’s tissue. When the pressure exceeds the predetermined threshold, the controller would cause movement of the first and second retractor to correct the parameter.)
Xia further teaches wherein the processor is configured to receive data for determining if any one or more of the time length reaches the predetermined threshold amount of time, the amount of tissue retraction reaches the predetermined amount of tissue, and the amount of pressure reaches the predetermined amount of pressure. (Paragraphs [0026] and [0049] of Xia. The teaching describes “To quantify the level of stress and trauma to the tissue at the surgical site, each of the retractor 102 in FIG. 1 and the retractor 140 in FIG. 2 includes a sensor 150 associated therewith. The sensor 150 provides information indicative of one or more parameters of the loading stress, trauma, status, or other parameter of the tissue at the surgical site” and “the warning may be activated with a pressure greater than 100 mmHg has been sustained for more than 15 minutes or when a pressure greater than 50 mmHg has been sustained for more than 30 minutes.”)
Xia does not explicitly teach wherein the processor is configured to receive data indicative of an ultrasound of the tissue of the patient. 
However Amor teaches a processor that is configured to receive data indicative of an ultrasound of the tissue of the patient. (Column 4 Lines 11-34 of Amor. The teaching 
It would have been obvious to one of ordinary skill in the art before the time of invention to modify the retractor system of the teaching of Xia with the non-invasive retractor device of Amor. One of ordinary skill in the art would have known that the teaching of Xia is limited in use in that the present retractor separates skin and muscle tissue so a surgeon can address the required tissue of the surgery. Paragraph [0006] of Xia demonstrates that the aim of the invention is to provide “a surgical retractor system for monitoring the characteristics of tissue adjacent a surgical site and communicating that information to a health care provider”. While the system of Xia does address this need to an extent, there are several draw backs to using the retractor of Xia as depicted in it’s figures. Modifying this retractor of Xia with the retractor system of Amor provides advantages to the system of Xia. In one embodiment, Column 1 Lines 27-39 of Amor show that it’s retractor system may broaden Xia’s choice of “surgical site” that Xia’s limited embodiment would not have been able work with. Further, Amor at Column 1 Lines 53-55 teach that it’s retractor provides the additional advantage of not requiring invasive intervention like that seen in Xia. To keep track of the retractor, Column 4 Lines 20-23 of Amor describes that “retractor 4 is constituted of one or more materials allowing its precise location to be pin-pointed by imagery techniques, for example by X-ray or ultrasound”. Limiting the invasiveness of surgery in this way is known to limit the scarring of the patient, risk of infection and unintended damage to tissue when compared to a surgical retractor such as what is depicted in Xia. One of ordinary skill in the art would have modified the teaching of Xia, with the teaching of Amor based on these incentives without yielding unexpected results.
The combined teaching of Xia and Amor would then teach using the ultrasound data in determining if any one or more of the time length reaches the predetermined threshold 
As per claim 2, 
The combined teaching of Xia and Amor teaches the limitations of claim 3. 
Xia further teaches further comprising a sensor configured to sense a physical characteristic of the patient during the performance of the surgical procedure, wherein the processor is configured to use the sensed physical characteristic in determining if any one or more of the time length reaches the predetermined threshold amount of time, the amount of tissue retraction reaches the predetermined amount of tissue, and the amount of pressure reaches the predetermined amount of pressure. (Paragraph [0026] of Xia. The teaching describes a sensor for determining the tissue pressure of the patient. This sensor would detect the physical characteristic of pressure applied to the patient tissue.)
As per claim 4, 
The combined teaching of Xia and Amor teaches the limitations of claim 3. 
Xia further teaches wherein, in determining if any one or more of the time length reaches the predetermined threshold amount of time, the amount of tissue retraction reaches the predetermined amount of tissue, and the amount of pressure reaches the predetermined amount of pressure, the processor is configured to use at least one of clinical study data stored in the memory, data stored in the memory regarding lengths of retraction in previously performed surgical procedures, data stored in the memory regarding locations of retraction in previously performed surgical procedures, data stored in the memory regarding durations of retraction in previously performed surgical procedures, and data Paragraph [0049] of Xia. The teaching describes “the warning may be activated with a pressure greater than 100 mmHg has been sustained for more than 15 minutes or when a pressure greater than 50 mmHg has been sustained for more than 30 minutes.” These parameters would have been stored in the system memory. Furthermore, these parameters would have had to been based on some sort of clinical study data, otherwise the device would be basing this warning on baseless speculation.)
As per claim 7, 
The combined teaching of Xia and Amor teaches the limitations of claim 3. 
Xia further discloses wherein the movement of the retractor includes release of the retractor from the tissue or adjusting the retractor's retraction of the tissue. (Paragraph [0034] of Xia. The teaching describes that the controller determines a threshold pressure that is to be applied to a patient’s tissue. When the pressure exceeds the predetermined threshold, the controller would cause movement of the first and second retractor to correct the parameter. This would include relieving the pressure from the patient.)
As per claim 11, 
The combined teaching of Xia and Amor teaches the limitations of claim 3. 
Xia further teaches further comprising the retractor. (Paragraph [0021] of Xia. The teaching describes the actual retractor.)
As per claim 21, 
The combined teaching of Xia and Amor teaches the limitations of claim 3. 
Xia further teaches wherein the ultrasound of the tissue of the patient is in real time with the retraction of the tissue during the performance of the surgical procedure on the patient. (Paragraphs [0029] and [0044] of Xia. The teaching describes “The display 
As per claim 22, 
Xia teaches a processor configured to be operatively coupled to a retractor and configured to execute instructions to:
determine at least one of a time length of the retractor retracting tissue during a performance of a surgical procedure on a patient, an amount of the tissue retraction, if the amount of tissue reaches a predetermined amount of tissue, and an amount of pressure being placed on at least one of tissue and nerves as a result of the retraction, (Paragraphs [0026]-[0031] of Xia. The teaching describes determining the time that has elapsed during a surgical procedure, the distance between the first and second retractor portions, and the amount of pressure being applied to the tissue of a patient.)
determine if any one or more of the time length reaches a predetermined threshold amount of time, the amount of tissue retraction reaches a predetermined amount of tissue, and the amount of pressure reaches a predetermined amount of pressure, and cause movement of the retractor relative to the patient if any one or more of the time length reaches the predetermined threshold amount of time, the amount of tissue retraction reaches the Paragraph [0034] of Xia. The teaching describes that the controller determines a threshold pressure that is to be applied to a patient’s tissue. When the pressure exceeds the predetermined threshold, the controller would cause movement of the first and second retractor to correct the parameter.)
Xia does not explicitly teach wherein the processor is configured to receive data indicative of an ultrasound image of the issue of the patient that is taken in real time with the performance of the surgical procedure on the patient. 
However, Amor teaches wherein the processor is configured to receive data indicative of an ultrasound image of the issue of the patient that is taken in real time with the retraction of the tissue during the performance of the surgical procedure on the patient. (Column 4 Lines 11-34 of Amor. The teaching describes that an ultrasound is used in real-time to determine the location of a retractor. This information is sent to the processor for the system.)
It would have been obvious to one of ordinary skill in the art before the time of invention to modify the retractor system of the teaching of Xia with the non-invasive retractor device of Amor. One of ordinary skill in the art would have known that the teaching of Xia is limited in use in that the present retractor separates skin and muscle tissue so a surgeon can address the required tissue of the surgery. Paragraph [0006] of Xia demonstrates that the aim of the invention is to provide “a surgical retractor system for monitoring the characteristics of tissue adjacent a surgical site and communicating that information to a health care provider”. While the system of Xia does address this need to an extent, there are several draw backs to using the retractor of Xia as depicted in it’s figures. Modifying this retractor of Xia with the retractor system of Amor provides advantages to the system of Xia. In one embodiment, Column 1 Lines 27-39 of Amor 
As per claim 23, 
The combined teaching of Xia and Amor teaches the limitations of claim 22. 
Xia further teaches wherein the processor is configured receive data from the retractor in determining if the amount of tissue retraction reaches the predetermined amount of tissue. (Paragraphs [0026]-[0031] of Xia. The teaching describes determining the time that has elapsed during a surgical procedure, the distance between the first and second retractor portions, and the amount of pressure being applied to the tissue of a patient.)
Amor teaches a processor that is configured to receive data indicative of an ultrasound of the tissue of the patient. (Column 4 Lines 11-34 of Amor. The teaching describes that an ultrasound is used in real-time to determine the location of a retractor. This information is sent to the processor for the system.) 
The combined teaching of Xia and Amor would then teach using the ultrasound data in determining if any one or more of the time length reaches the predetermined threshold amount of time, the amount of tissue retraction reaches the predetermined amount of 
As per claim 24, 
The combined teaching of Xia and Amor teaches the limitations of claim 22. 
Xia further teaches wherein in the processor is configured to maintain position of the retractor relative to the patient if the amount of tissue retraction does not reach the predetermined amount of tissue. (Paragraphs [0026]-[0031] and [0049] of Xia. The teaching describes determining the time that has elapsed during a surgical procedure, the distance between the first and second retractor portions, and the amount of pressure being applied to the tissue of a patient. The monitor may compare the received information with the stored threshold. If the received information exceeds the threshold, the monitor may give a warning as discussed above. For example, the warning may be activated with a pressure greater than 100 mmHg has been sustained for more than 15 minutes or when a pressure greater than 50 mmHg has been sustained for more than 30 minutes. It would follow with the parameter of tissue separation that a certain amount of tissue being separated that does not exceed thresholds would be configured to sustain the separation of the retractor.)
As per claim 26, 
The combined teaching of Xia and Amor teaches the limitations of claim 22. 
Xia further teaches further comprising the retractor. (Paragraph [0021] of Xia. The teaching describes the actual retractor.)
As per claim 27, 
Xia teaches a processor configured to be operatively coupled to a retractor and configured to execute instructions to:
determine at least one of a time length of the retractor retracting tissue during a performance of a surgical procedure on a patient, an amount of the tissue retraction, an amount of pressure being placed on at least one of tissue and nerves as a result of the retraction, and if the amount of pressure reaches a predetermined amount of pressure. (Paragraphs [0026]-[0031] of Xia. The teaching describes determining the time that has elapsed during a surgical procedure, the distance between the first and second retractor portions, and the amount of pressure being applied to the tissue of a patient.)
determine if any one or more of the time length reaches a predetermined threshold amount of time, the amount of tissue retraction reaches a predetermined amount of tissue, and the amount of pressure reaches a predetermined amount of pressure, and cause movement of the retractor relative to the patient if any one or more of the time length reaches the predetermined threshold amount of time, the amount of tissue retraction reaches the predetermined amount of tissue, and the amount of pressure reaches the predetermined amount of pressure. (Paragraph [0034] of Xia. The teaching describes that the controller determines a threshold pressure that is to be applied to a patient’s tissue. When the pressure exceeds the predetermined threshold, the controller would cause movement of the first and second retractor to correct the parameter.)
Xia does not explicitly teach wherein the processor is configured to receive data indicative of an ultrasound image of the issue of the patient that is taken in real time with the performance of the surgical procedure on the patient. 
However, Amor teaches wherein the processor is configured to receive data indicative of an ultrasound image of the issue of the patient that is taken in real time with the retraction of the tissue during the performance of the surgical procedure on the patient. Column 4 Lines 11-34 of Amor. The teaching describes that an ultrasound is used in real-time to determine the location of a retractor. This information is sent to the processor for the system.)
It would have been obvious to one of ordinary skill in the art before the time of invention to modify the retractor system of the teaching of Xia with the non-invasive retractor device of Amor. One of ordinary skill in the art would have known that the teaching of Xia is limited in use in that the present retractor separates skin and muscle tissue so a surgeon can address the required tissue of the surgery. Paragraph [0006] of Xia demonstrates that the aim of the invention is to provide “a surgical retractor system for monitoring the characteristics of tissue adjacent a surgical site and communicating that information to a health care provider”. While the system of Xia does address this need to an extent, there are several draw backs to using the retractor of Xia as depicted in it’s figures. Modifying this retractor of Xia with the retractor system of Amor provides advantages to the system of Xia. In one embodiment, Column 1 Lines 27-39 of Amor show that it’s retractor system may broaden Xia’s choice of “surgical site” that Xia’s limited embodiment would not have been able work with. Further, Amor at Column 1 Lines 53-55 teach that it’s retractor provides the additional advantage of not requiring invasive intervention like that seen in Xia. To keep track of the retractor, Column 4 Lines 20-23 of Amor describes that “retractor 4 is constituted of one or more materials allowing its precise location to be pin-pointed by imagery techniques, for example by X-ray or ultrasound”. Limiting the invasiveness of surgery in this way is known to limit the scarring of the patient, risk of infection and unintended damage to tissue when compared to a surgical retractor such as what is depicted in Xia. One of ordinary skill in the art would have modified the teaching of Xia, with the teaching of Amor based on these incentives without yielding unexpected results. 
As per claim 28, 
The combined teaching of Xia and Amor teaches the limitations of claim 27. 
Xia further teaches wherein the processor is configured receive data from the retractor in determining if the amount of pressure reaches the predetermined amount of tissue. (Paragraphs [0026]-[0031] of Xia. The teaching describes determining the time that has elapsed during a surgical procedure, the distance between the first and second retractor portions, and the amount of pressure being applied to the tissue of a patient.)
Amor teaches a processor that is configured to receive data indicative of an ultrasound of the tissue of the patient. (Column 4 Lines 11-34 of Amor. The teaching describes that an ultrasound is used in real-time to determine the location of a retractor. This information is sent to the processor for the system.) 
The combined teaching of Xia and Amor would then teach using the ultrasound data in determining if any one or more of the time length reaches the predetermined threshold amount of time, the amount of tissue retraction reaches the predetermined amount of tissue, and the amount of pressure reaches the predetermined amount of pressure because the ultrasound images in Amor are used in ensuring that the retractor in Xia is properly placed to make its measurements.
As per claim 29, 
The combined teaching of Xia and Amor teaches the limitations of claim 27.
Xia further teaches wherein in the processor is configured to maintain position of the retractor relative to the patient if the amount of pressure does not reach the predetermined pressure. (Paragraphs [0026]-[0031] and [0049] of Xia. The teaching describes determining the time that has elapsed during a surgical procedure, the distance between the first and second retractor portions, and the amount of pressure being applied to the tissue of a patient. The monitor may compare the received information with the stored threshold. If the received information exceeds the threshold, 
As per claim 30, 
Claim 30 is substantially similar to claim 29. As such claim 30 is rejected for the same reasons as claim 29.
As per claim 32, 
The combined teaching of Xia and Amor teaches the limitations of claim 27.
Xia further teaches further comprising the retractor. (Paragraph [0021] of Xia. The teaching describes the actual retractor.)
Claims 6, 9, 10, 25 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xia and Amor in view of Riess et al. (US 2009/0192360; herein referred to as Riess).
As per claim 6, 
The combined teaching of Xia and Amor teaches the limitations of claim 3. 
The combined teaching of Xia and Amor does not explicitly teach wherein the predetermined threshold amount of time correlates to pain experienced by patients following previously performed surgeries, the predetermined amount of tissue correlates to the pain experienced by patients following previously performed surgeries, and the predetermined amount of pressure correlates to pain experienced by patients following previously performed surgeries.
However Riess teaches wherein the predetermined threshold amount of time correlates to pain experienced by patients following previously performed surgeries, the predetermined amount of tissue correlates to the pain experienced by patients following previously performed surgeries, and the predetermined amount of pressure correlates to pain experienced by patients following previously performed surgeries. (Paragraphs [0016] and [0017] of Riess. The teaching describes that when periods of retraction interruption are implemented, patients reported having improvements in post-operative pain. This would mean that the retractor implementation, including the time in use, amount of tissue being retracted and pressure applied to the tissue, would be interrupted after a predetermined amount of time.)
It would have been obvious to one of ordinary skill in the art before the time of invention to add to the combined teaching of Xia and Amor the cyclic retractor application technique of Riess. Paragraph [0016] of Riess demonstrates that there is improvement is patient pain outcomes when this technique is implemented. This technique would be adapted into Xia by using the cycles in the technique as a guidepost in the retraction procedure. One of ordinary skill in the art would have added to the combined teaching of Xia and Amor, the cyclic retractor application technique of Riess based on this incentive without yielding unexpected results.
As per claim 9, 
The combined teaching of Xia and Amor teaches the limitations of claim 3. 
The combined teaching of Xia and Amor does not explicitly teach wherein the processor is configured to determine at least the time length of the retractor retracting a tissue during a performance of a surgical procedure on a patient, and the predetermined threshold amount of time correlates to the pain experienced by patients following previously performed surgeries.
However Riess teaches wherein the processor is configured to determine at least the time length of the retractor retracting a tissue during a performance of a surgical procedure on a patient, and the predetermined threshold amount of time correlates to the pain experienced by patients following previously performed surgeries. (Paragraphs [0016] and [0017] of Riess. The teaching describes that when periods of retraction interruption are implemented, patients reported having improvements in post-operative pain. This would mean that the retractor implementation, including the time in use, amount of tissue being retracted and pressure applied to the tissue, would be interrupted after a predetermined amount of time.)
It would have been obvious to one of ordinary skill in the art before the time of invention to add to the combined teaching of Xia and Amor the cyclic retractor application technique of Riess. Paragraph [0016] of Riess demonstrates that there is improvement is patient pain outcomes when this technique is implemented. This technique would be adapted into Xia by using the cycles in the technique as a guidepost in the retraction procedure. One of ordinary skill in the art would have added to the combined teaching of Xia and Amor, the cyclic retractor application technique of Riess based on this incentive without yielding unexpected results.
As per claim 10, 
The combined teaching of Xia and Amor teaches the limitations of claim 3. 
The combined teaching of Xia and Amor does not explicitly teach wherein the processor is configured to determine at least the amount of the tissue retraction, and the predetermined amount of tissue correlates to the pain experienced by patients following previously performed surgeries.
However Riess teaches wherein the processor is configured to determine at least the amount of the tissue retraction, and the predetermined amount of tissue correlates to the Paragraphs [0016] and [0017] of Riess. The teaching describes that when periods of retraction interruption are implemented, patients reported having improvements in posy-operative pain. This would mean that the retractor implementation, including the time in use, amount of tissue being retracted and pressure applied to the tissue, would be interrupted after a predetermined amount of time.)
It would have been obvious to one of ordinary skill in the art before the time of invention to add to the combined teaching of Xia and Amor the cyclic retractor application technique of Riess. Paragraph [0016] of Riess demonstrates that there is improvement is patient pain outcomes when this technique is implemented. This technique would be adapted into Xia by using the cycles in the technique as a guidepost in the retraction procedure. One of ordinary skill in the art would have added to the combined teaching of Xia and Amor, the cyclic retractor application technique of Riess based on this incentive without yielding unexpected results.
As per claim 25, 
The combined teaching of Xia and Amor teaches the limitations of claim 22. 
The combined teaching of Xia and Amor does not explicitly teach wherein the predetermined amount of tissue correlates to pain experienced by patients following previously performed surgeries. 
However Riess teaches wherein the predetermined threshold amount of time correlates to pain experienced by patients following previously performed surgeries, the predetermined amount of tissue correlates to the pain experienced by patients following previously performed surgeries, and the predetermined amount of pressure correlates to pain experienced by patients following previously performed surgeries. (Paragraphs [0016] and [0017] of Riess. The teaching describes that when periods of retraction 
It would have been obvious to one of ordinary skill in the art before the time of invention to add to the combined teaching of Xia and Amor the cyclic retractor application technique of Riess. Paragraph [0016] of Riess demonstrates that there is improvement is patient pain outcomes when this technique is implemented. This technique would be adapted into Xia by using the cycles in the technique as a guidepost in the retraction procedure. One of ordinary skill in the art would have added to the combined teaching of Xia and Amor, the cyclic retractor application technique of Riess based on this incentive without yielding unexpected results. 
As per claim 31, 
The combined teaching of Xia and Amor teaches the limitations of claim 27. 
The combined teaching of Xia and Amor does not explicitly teach wherein the predetermined amount of pressure correlates to pain experienced by patients following previously performed surgeries.
However Riess teaches wherein the predetermined threshold amount of time correlates to pain experienced by patients following previously performed surgeries, the predetermined amount of tissue correlates to the pain experienced by patients following previously performed surgeries, and the predetermined amount of pressure correlates to pain experienced by patients following previously performed surgeries. (Paragraphs [0016] and [0017] of Riess. The teaching describes that when periods of retraction interruption are implemented, patients reported having improvements in post-operative pain. This would mean that the retractor implementation, including the time in use, 
It would have been obvious to one of ordinary skill in the art before the time of invention to add to the combined teaching of Xia and Amor the cyclic retractor application technique of Riess. Paragraph [0016] of Riess demonstrates that there is improvement is patient pain outcomes when this technique is implemented. This technique would be adapted into Xia by using the cycles in the technique as a guidepost in the retraction procedure. One of ordinary skill in the art would have added to the combined teaching of Xia and Amor, the cyclic retractor application technique of Riess based on this incentive without yielding unexpected results.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xia and Amor in further view of Riess in further view of Cory et al. (US 2006/0085049;herein referred to as Cory).
As per claim 5, 
The combined teaching of Xia and Amor teaches the limitations of claim 3. 
The combined teaching of Xia and Amor does not explicitly teach a memory that stores post-operative pain levels of the patients. 
However Riess teaches a memory that stores post-operative pain levels of the patients. (Paragraphs [0016] and [0017] of Riess. The teaching describes that when periods of retraction interruption are implemented, patients reported having improvements in posy-operative pain. This would mean that the retractor implementation, including the time in use, amount of tissue being retracted and pressure applied to the tissue, would be interrupted after a predetermined amount of time.)
It would have been obvious to one of ordinary skill in the art before the time of invention to add to the combined teaching of Xia and Amor the cyclic retractor application 
The combined teaching of Xia, Amor and Riess does not explicitly teach a memory that stores a library of nerve characteristics of patients having had surgery performed thereon. 
However Cory teaches a memory that stores a library of nerve characteristics of patients having had surgery performed thereon. (Paragraph [0391] of Cory. The teaching describes referencing a nerve atlas to determine the health of a nerve while in procedure.)
It would have been obvious to one of ordinary skill in the art before the time of invention to add to the combined teaching of Xia, Amor and Riess, the teaching of Cory. Paragraph [0391] of Cory teaches that the reason that a nerve atlas is used in procedures is to limit the amount of pain that a patient feels through administering pain blockers. This nerve atlas would have been used to determine when and where to take pain blocking measures. In the surgical setting a physician would have been able to use this in procedure to assist in better patient post-operative outcomes when a retractor has been used. One of ordinary skill in the art would have added to the combined teaching of Xia, Amor and Riess, the teaching of Cory based on this incentive without yielding unexpected results.
The combined teaching of Xia, Amor, Riess and Cory would then teach wherein, in determining if any one or more of the time length reaches the predetermined threshold Paragraphs [0026]-[0031] of Xia, [0016] and [0017] of Riess, and [0391] of Cory. The combined teaching would then teach utilizing the data from Riess and Cory to determine parameters for the retractor to use during procedure to achieve a certain patient outcome.)
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xia and Amor in further view of Gertner (US 2008/0188766). 
As per claim 8, 
The combined teaching of Xia and Amor teaches the limitations of claim 3. 
The combined teaching of Xia and Amor does not explicitly teach wherein the processor is configured to determine at least the amount of pressure being placed on the at least one of tissue and nerves as a result of the retraction, and the processor is also configured to execute instructions to mechanically prevent the amount of pressure being placed on at least one of tissue and nerves from exceeding the predetermined amount of pressure.
However Gertner teaches wherein the processor is configured to determine at least the amount of pressure being placed on the at least one of tissue and nerves as a result of the retraction, and the processor is also configured to execute instructions to mechanically prevent the amount of pressure being placed on at least one of tissue and nerves from exceeding the predetermined amount of pressure. (Paragraphs [0043] and [0105] of Gertner. The teaching describes a retractor that has a safety valve that prevents the device from exceeding a predetermined threshold of pressure.)
It would have been obvious to one of ordinary skill in the art before the time of invention to add to the combined teaching of Xia and Amor the safety parameters of Gertner. .

Response to Arguments
Applicant's arguments filed January 11, 2021 have been fully considered. 
Applicant’s arguments pertaining to prior art rejections are not persuasive:
The applicant argues that Xia and Amor does not teach a processor configured to receive data indicative of an ultrasound of the tissue of the patient and to use the received data in determining any of the recited features because one of ordinary skill in the art would not have used the ultrasound teachings of Amor as a basis for determining the location of the retractor in Xia, due to the obvious placement of the retractor depicted and described in Xia. The examiner respectfully disagrees. While the examiner does agree that using the retractor of Xia as depicted with an ultrasound to determine where the retractor of Xia is does not make sense due to its obvious location, the examiner’s argument was intended to go further than simply place an ultrasound probe on the existing invention of Xia. The examiner has updated the reasons for combining Xia and Amor to better clarify his position. One of ordinary skill in the art would have known that the teaching of Xia is limited in use in that the present retractor separates skin and muscle tissue so a surgeon can address the required tissue of the surgery. Paragraph [0006] of Xia demonstrates that the aim of the invention is to provide “a surgical retractor system for monitoring the characteristics of tissue adjacent a surgical site and communicating that information to a health care provider”. While the system of 
The applicant further argues that Xia and Amor does not teach a processor configured to receive data indicative of an ultrasound of the tissue of the patient and to use the received data in determining any of the recited features because Xia is already collecting the data of the recited features and therefore Xia does not need an ultrasound to determine the recited features. The examiner respectfully disagrees. The relevant claim language recites “wherein the processor is configured to receive data indicative of an ultrasound of the tissue of the patient and to use the received data in determining in” the recited features. The claim clearly states “use the received data in determining” not to determine” the recited features. The difference in language is critical. The former allows for simply ultrasound data to be displayed to a user as the determination of the recited features is being conducted through other collected data. The latter requires the ultrasound data itself to determine the recited features, however such functionality is not claimed. As the applicant points out, Amor uses ultrasound to ensure the proper location of the retractor. As the retractor is being used, the retractor would send determination data of the recited features according to the teachings of Xia and the retractor as modified by Amor would continuously provide the location of retractor to ensure persistent proper placement to avoid dislodging of the retractor. Accordingly, received ultrasound data is being used in determining the recited features because the functions happen in parallel. Such a conclusion from the prior art is derived solely from the teachings of the prior art through the citations of the prior art given above. The examiner has not relied on any excerpt from the applicant’s disclosure to combine Xia and Amor and therefore cannot be construed as impermissible hindsight. The applicant, through arguing that the determination of the recited features must be from the ultrasound data, appears to be arguing for features not claimed.
Applicant’s remaining arguments are rendered moot in light of the arguments provided above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626